                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WALTER A. TORMASI,                                Case No. 19-cv-00772-HSG
                                   8                     Plaintiff,                        ORDER GRANTING
                                                                                           ADMINISTRATIVE MOTION TO
                                   9              v.                                       EXTEND DEADLINE
                                  10     WESTERN DIGITAL CORP.,                            Re: Dkt. No. 20
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Walter A. Tormasi, incarcerated in the New Jersey State Prison and proceeding
                                  14   pro se, brought this patent infringement suit against Defendant Western Digital Corporation. Dkt.
                                  15   No. 1. Defendant moved to dismiss on April 25, 2019. Dkt. No. 19. On May 3, 2019, Plaintiff
                                  16   requested additional time to file an opposition. Dkt. No. 20. The request was filed on May 13,
                                  17   2019 when it reached the Court. Id.
                                  18            The Court GRANTS Plaintiff’s administrative motion for an extension of time for which
                                  19   to file his opposition. The Court SETS June 6, 2019 as the deadline for Plaintiff to file an
                                  20   opposition, and June 13, 2019 as the deadline for Defendant to file a reply. The hearing date of
                                  21   August 22, 2019 remains unchanged.
                                  22

                                  23            IT IS SO ORDERED.
                                  24   Dated:    5/16/2019
                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
